KILKENNY, Circuit Judge,
specially concurring:
I fully concur in the majority’s opinion with the exception of the suggestion of a remand of the Alonso case for the possibility of filing a Rule 60(b) motion. Such a motion is not available to relitigate issues that have already been decided. Liberty Mut. Ins. Co. v. EEOC, 691 F.2d 438, 441 (CA9 1982). Cf., Beltran v. Myers, 701 F.2d 91, 93 (CA9), cert. denied — U.S. -, 103 S.Ct. 3115, 77 L.Ed.2d 1369 (1983). Every issue mentioned by appellant has been previously disposed of. Possible other grounds for relief under such a motion are not argued or even touched upon by the appellant. Consequently, he should be foreclosed of trying to argue such imaginary issues on a Rule 60(b) motion.
I would affirm without the remand.